Citation Nr: 1134394	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral fallen arches.

2.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome (previously diagnosed as tendonitis).

3.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome (previously diagnosed as tendonitis).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to September 1997.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which denied entitlement to the Veteran's claims.  

In November 2007, the Veteran testified at a hearing before a Decision Review Officer at the Cleveland RO.  A transcript of the hearing has been associated with the Veteran's claims folder.

In June 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder.

The Board has previously considered this appeal.  In November 2010, the Board denied the appellant's claims.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In April 2011, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate that portion of the November 2010 Board decision that denied the aforementioned claims, and that it remand the case for further development and readjudication.  In April 2010, the Court granted the parties' Joint Motion, vacated that portion of the Board's November 2010 decision that denied the aforementioned claims, and remanded the case to the Board for compliance with the directives specified by the Court.  
The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on her part.


REMAND

A.  Entitlement to an evaluation in excess of 10 percent for bilateral fallen arches.

In the aforementioned April 2011 Joint Motion, the parties suggested that the Board disregarded the Veteran's testimony during  her June 2010 video conference hearing before the Board.  During the hearing, the Veteran specifically claimed that, during an examination with her private podiatrist in May 2010, the podiatrist said that the cause of her left foot pain was a bone spur, which had been evidenced by x-ray reports.  In this regard, the Board notes that the United States Court of Appeals for the Federal Circuit has held that VA must consider the competency of lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  It must be noted, however, that while the Board considered this testimony and made no finding regarding the Veteran's credibility, the Court has held that a lay person's statement about what a physician told him or her, i.e., "hearsay medical evidence," cannot constitute medical evidence, as "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Review of the claims folder, however, reveals that the Veteran has now submitted a copy of her April 2010 bilateral foot x-ray, as well as a June 2010 podiatry examination report, the latter of which appears to indicate that while the examiner ruled out a diagnosis of a bone spur, there was a finding of transverse plane deformity.  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his or her statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the foregoing, the Board finds that a new VA examination must be performed in order to determine the current severity of the Veteran's service-connected bilateral fallen arches.

B.  Entitlement to evaluations in excess of 10 percent for right and left knee tendonitis.

In the April 2011 Joint Motion, the parties agreed that the Board erred in relying upon the October 2009 VA examination that did not adequately address the additional functional impact to the Veteran of her bilateral knee disability.  See 38 C.F.R. § 4.10 (VA examiner must evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the veteran's ordinary activity).  The parties thus directed VA to afford the Veteran an adequate medical examination that would require the VA examiner to quantify the level of impairment as required under 38 C.F.R. § 4.10 and  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that additional limitation of motion during flare-ups of the condition or upon repetitive motion should, if feasible, be portrayed in terms of the degree of additional limitation).  Accordingly, the Board finds that a remand is necessary in order to afford the Veteran another examination that takes into account the Court's holding in DeLuca.  See also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes the duty to provide an adequate examination when such an examination is indicated); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided).  

The Board further observes that in his July 2011 brief, the appellant's attorney noted that the clinician who performed the October 2009 VA examination diagnosed the Veteran with bilateral patellofemoral syndrome and stated that the previously-diagnosed bilateral tendonitis had resolved.  In this respect, despite the fact that this was also the diagnosis during the previous April 2006 examination, he questioned whether the originally-diagnosed bilateral tendonitis caused by active duty service had resulted in a secondary disorder (i.e., patellofemoral syndrome), or if the condition had simply been recategorized.  As this issue is unclear, upon examination, the examiner will be asked to provide a current diagnosis of the Veteran's bilateral knee disorder and explain if this is the same disorder that was originally service connected.

In addition, it appears that the most recent VA treatment reports of record pertaining to the Veteran's bilateral knee disability are dated October 2009, while treatment reports pertaining to her foot disability are dated April 2010.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, the RO should ensure that up-to-date VA treatment reports pertaining to the Veteran's right and left knee tendonitis and bilateral fallen arches are obtained and associated with the record.  The RO should also ask the Veteran to identify all private practitioners that have treated her for her bilateral knee and foot disorders and make an effort to obtain any reports that are not currently of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records since October 2009 for the Veteran's bilateral knee disability, and all VA treatment records since April 2010 for her bilateral foot disability.  All reports obtained should be associated with the claims folder.  Any negative reply should also be associated with the claims folder.

2.  Send the Veteran a release form(s) and ask her to identify any private providers who have treated her for her bilateral foot and knee disabilities since June 2010, including those from Dr. Shital Pema.  Any records obtained should be included in the claims folder.  Any negative reply should also be included in the claims folder.  
3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of her bilateral fallen arches.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that pertinent documents in the claims folder were reviewed.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should elicit from the Veteran a complete history of her symptoms and treatment related to the condition and note that, in addition to the medical evidence, the Veteran's lay history has been considered.  The examiner is asked to specifically describe all manifestations of the Veteran's bilateral fallen arches and indicate whether the disorder is equivalent to mild, moderate, severe or pronounced.  The examiner should therefore note and comment on the presence and extent of any of the following:  

Mild: symptoms relieved by built-up shoe or arch support, bilateral or unilateral.

Moderate: weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.

Severe: objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, and whether such is bilateral or unilateral.

Pronounced: marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, and whether such is bilateral or unilateral.  

4.  Following completion of the development requested in paragraphs 1 and 2, above, schedule the Veteran for an appropriate VA examination to determine the current severity of her bilateral knee disorder (currently diagnosed as patellofemoral syndrome).  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that pertinent documents in the claims folder were reviewed.  The examiner should also elicit from the Veteran her history of knee symptomatology and note that, in addition to the medical evidence, the Veteran's lay history has been considered in the examination findings.  The examiner should specifically state the degree of disability present in each of the Veteran's knees, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner must also state the current diagnosis and, if such is different than the original service-connected disorder, the reason for the change.  If the new diagnosis is a completely separate disorder from the original service-connected disability, the examiner must so state and state whether the original service-connected disability either caused or aggravated the new condition.  Any and all opinions must be accompanied by a complete rationale.

5.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  Readjudicate the claims on appeal, and consider whether staged ratings are for application.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

